Citation Nr: 0207330	
Decision Date: 07/05/02    Archive Date: 07/10/02

DOCKET NO.  00-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for an abdominal aortic 
aneurysm, or residuals thereof.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1941 to June 
1946.  He was a Prisoner of War of the Japanese Government 
from May 29, 1942, to January 23, 1943.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 2000 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in the Philippines at Manila.  

In April 2001, the Board remanded the case to the RO for 
further development.  Said development having been completed, 
the RO returned the case to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran was a Prisoner of War of the Japanese 
Government from May 29, 1942, to January 23, 1943.

3.  Neither an abdominal aortic aneurysm nor atherosclerosis 
was not shown during active service or for many years 
following service separation.

4.  The clinical medical evidence shows that the veteran 
underwent a resection of an abdominal aortic aneurysm in 
January 1997 after the aneurysm had increased in size over 
several months.

5.  In July 1999, a VA physician examined the veteran and 
opined that his abdominal aortic aneurysm had no correlation 
with his POW experience.

6.  In June 2001, a VA physician opined that the veteran's 
abdominal aortic aneurysm resulted from nonservice-connected 
atherosclerosis rather than starvation or lack of adequate 
nutrition.

7.  The record contains no competent evidence attributing the 
veteran's abdominal aortic aneurysm to any incident of his 
military service.


CONCLUSION OF LAW

An abdominal aortic aneurysm was not incurred in, or 
aggravated by active service, and may not be presumed to have 
been incurred during service.  38 U.S.C.A. §§ 1110, 1111, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 
(West Supp. 2001).  The law provides that VA has duties to 
notify and assist claimants.

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  As the veteran has not 
referenced, nor does the evidence show, the existence of any 
additional medical evidence that is not presently associated 
with the claims folder, VA's duty to assist the veteran in 
this regard is satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate his claim by means of 
February 1998 letter from the RO, a statement of the case and 
supplemental statement of the case issued during the appeals 
process, and a June 2001 letter from the RO informing him of 
the VCAA.  By letter dated in May 2002, the veteran informed 
the Board that he had "obtained all the necessary evidence 
to support his claim" through the assistance of the RO.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination or opinion when such examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(c)(4)).  In the present case, 
the veteran was afforded a VA examination in July 1999.  
Additionally, pursuant to the April 2001 Board Remand, a VA 
medical opinion was also obtained in June 2001.  The 
reviewing physicians had access to and reviewed the pertinent 
service and post-service medical records.

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
veteran's claim.


Background.  The veteran served on active duty from December 
1941 to June 1946.  He was a Prisoner of War of the Japanese 
Government from May 29, 1942, to January 23, 1943.  Service 
medical records are silent for any complaints, treatment, or 
diagnosis of cardiovascular disorders, to include 
hypertensive heart disease and abdominal aortic aneurysm.

The veteran underwent a VA examination in December 1983.  
While hypertensive heart disease was diagnosed, beriberi with 
peripheral neuropathy and loss of memory was not found.  By 
means of an unappealed February 1984 rating action, service 
connection for beriberi with neuropathy and hypertensive 
heart disease, inter alia, was denied.  

Outpatient treatment records dated from July 1993 to January 
1994 shows that the veteran sought outpatient treatment for 
chest pain at the Veterans Memorial Medical Center at Quezon 
City, the Philippines.  Pertinent clinical findings include 
pulmonary tuberculosis, bronchitis, and atheromatous aorta.  
A July 1993 outpatient treatment record indicates that an ECG 
report noted findings within normal limits.  

Private medical records dated in from February 1996 to 
January 1997 indicate that the veteran received treatment for 
an abdominal aortic aneurysm.  Due to a growth in the size of 
the aneurysm, the veteran underwent a resection of the 
abdominal aneurysm in January 1997.  Postoperatively, the 
veteran did "extremely well," thought he experienced 
"bounding pulses."  Ultimately, he recovered 
satisfactorily.  

The veteran submitted a statement in June 1997 noting that he 
had recently undergone surgery for an abdominal aortic 
aneurysm.  He contended that this disability resulted from 
"starvation and lack of essential vitamins" while being 
held as a prisoner of war during his active service.  In 
support of his contention, the veteran submitted a photocopy 
of an article from a March 1993 DAV (Disabled American 
Veterans) Magazine, chronicling various aspects of a VA 
Aneurysm detection and Management Study (ADAM).  Reportedly, 
the purpose of this study, which was designated as VA 
Cooperative Study Number 379, was to "screen and detect" 
abdominal aortic aneurysm.  According to this article, 
abdominal aortic aneurysm was a swelling of the large artery 
in the abdomen which could burst, resulting in death.  
Additionally noted was that abdominal aortic aneurysm was a 
"leading cause of death" in older people.  Reportedly, in 
attempting to determine the cause of abdominal aortic 
aneurysm, "one story was that the condition could have been 
caused by the starvation that men encountered while being 
held as prisoners of war," in particular, where men were 
prisoners of war for a number years.  Apparently, in such 
cases, the artery wall was "weakened" due to a lack of 
essential foods, vitamins, and minerals.  

The veteran was afforded a VA POW protocol examination in 
July 1999.  The veteran's medical history included treatment 
for a lung disease from 1979 to 1983, residual right side 
hemiparesis following a cerebrovascular accident (CVA) in 
1996, and surgery for an abdominal aneurysm in 1997.  He also 
had hypertension that was controlled by medication and was on 
medication to thin his blood and lower his cholesterol level.  
The examination report includes a summary of the veteran's 
experiences at various POW camps during World War II.  A 
somatization disorder was diagnosed.

The veteran was also afforded a VA cardiovascular examination 
in July 1999.  He reported a history of beriberi during his 
time in a prisoner of war camp.  He also reported malaria, 
dysentery, malnutrition, and tuberculosis.  He was exposed to 
multiple beatings and experienced heat exhaustion, anxiety, 
and multiple joint pains.  Following his time as a POW, the 
veteran gradually recovered and returned to normal 
occupations in the Philippines.  He had a present history of 
high blood pressure.  The examination report indicates a 
negative history of angina, paroxysmal nocturnal dyspnea, 
orthopnea or exertional dyspnea.  He was able to walk for one 
to two miles at a time without any cardiovascular symptoms.  
The examiner noted that the veteran was essentially 
asymptomatic at the present time except for mild intermittent 
aphasia.  Pertinent diagnoses were hypertension, blood 
pressure presently controlled; status post elective abdominal 
aortic aneurysm repair and cholecystectomy; hyperlipidemia, 
by history; status post transient ischemic attacks, times 
two; and status post resection of the left little toe.  The 
examiner noted "no known correlation of any of the above 
diagnoses to POW experience."

In July 1999, a VA social work survey was conducted.  It was 
noted that the veteran reported malnutrition while a POW.  In 
a letter dated in February 1984, he reported that he had 
three handfuls of rice per day with a piece of yam and soup.  
No meat was provided.  He reported chest pains and rapid 
heartbeats.  

Pursuant to the April 2001 Board Remand, the veteran's claims 
folder was forwarded to a VA physician for an opinion on the 
relationship, if any, between the veteran's time as a POW and 
his present residuals of an abdominal aortic aneurysm.  The 
physician was asked to consider the ADAM study referenced by 
the veteran.  The examiner noted that the veteran's claims 
folder was reviewed.  Attached to the opinion was a copy of 
the ADAM study published in the Annals of Internal Medicine 
on March 15, 1997.  The opinion notes that the veteran had 
several medical conditions including hypertension, 
hyperlipidemia, and cerebro-vascular disease.  The veteran 
was also a smoker starting at age 16 with 16 "sticks" a day 
increasing to 1 1/2 packs per day until 1980.  The physician 
noted that the veteran had most of the risk factors for the 
development of an abdominal aortic aneurysm listed in the 
ADAM study.  Among these, smoking was the most strongly 
associated with an abdominal aortic aneurysm.  Other 
independently associated risk factors included, age, height, 
hypertension, high cholesterol levels, and any 
atherosclerosis such as CVA, coronary artery disease or 
claudication.  It was noted that the study did not mention 
any relationship between abdominal aortic aneurysm and 
"starvation and lack or essentials food, vitamins and 
minerals."  The physician concluded by opining that the 
veteran's abdominal aortic aneurysm was most likely secondary 
to atherosclerosis which inevitably developed because of his 
various risk factors.


Legal Criteria.  Service connection may be established for a 
current disability in several ways including on a direct 
basis or presumptive basis.  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are present in service or for a disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2001).  

Establishing direct service connection for a disability which 
has not been shown in service requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 C.F.R. § 3.303(d); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

When disability compensation is claimed by a former prisoner 
of war, omission of history or findings from clinical records 
made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support 
of the incurrence of the disability during confinement is 
available.  Special attention will be given to any disability 
first reported after discharge, especially if poorly defined 
and not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement and the 
duration thereof will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).

In addition to service connection on a direct basis, the 
regulations establish presumptive service connection for 
certain chronic diseases that are not otherwise established 
as incurred in service, if such disease is manifested to a 
compensable degree within a prescribed time following 
separation from active duty.  38 C.F.R. § 3.309(a).  
Specifically, presumptive service connection may be awarded 
for arteriosclerosis and cardiovascular-renal disease 
(including hypertension) if initially manifested within one 
year following separation from active duty.  38 C.F.R. 
§§  3.307(a), 3.309(a).  

Additionally, the regulations establish a presumptive service 
connection for particular diseases for certain former 
prisoners of war provided that such disability is manifested 
to a degree of 10 percent or more at any time after discharge 
or release from active service.  38 C.F.R. § 3.307(a)(5).  If 
a veteran is a former prisoner of war and as such was 
interned or detained for at least 30 days, certain diseases 
shall be service-connected if manifested to a compensable 
degree even though there is no record of such disease during 
active service.  The diseases for which service connection 
shall be granted to former POWs on a presumptive basis are 
avitaminosis, beriberi (including beriberi heart disease), 
chronic dysentery, helminthiasis, malnutrition (including 
optic atrophy associated with malnutrition), pellagra, any 
other nutritional deficiency, psychosis, any of the anxiety 
states, dysthymic disorder (or depressive neurosis), organic 
residuals of frostbite, post-traumatic osteoarthritis, 
irritable bowel syndrome, peptic ulcer disease, peripheral 
neuropathy (except where directly related to infectious 
causes).  38 C.F.R. § 3.309(c).  

The Board concludes that medical evidence is needed to lend 
plausible support for the issue presented by this case 
because the issue involves questions of medical fact 
requiring medical knowledge or training for resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Competent medical evidence 
is defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found medical 
treatises.  It would also include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports or analyses.  66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(a)(1)).


Analysis.  The record presents no basis for establishing 
service connection for the veteran's abdominal aortic 
aneurysm on a direct basis inasmuch as it was not present 
during service or for many years thereafter.  No competent 
evidence is of record which would tend to link the post-
service abdominal aortic aneurysm to any disease, malady or 
incident of the veteran's military service.  Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  In the present case, 
the preponderance of the evidence shows that the veteran's 
abdominal aortic aneurysm was not incurred in or aggravated 
by his active service.  Accordingly, service connection on a 
direct basis is not warranted.

After a review of the evidence, the Board finds that the 
veteran's abdominal aortic aneurysm cannot be presumed to be 
service connected.  While cardiovascular-renal diseases may 
be presumed service connected if initially manifested within 
one year following separation from active duty, the evidence 
shows that the veteran's abdominal aortic aneurysm was 
initially clinically manifested in 1996 with surgery in 
January 1997 some fifty years following his separation from 
active duty.  Accordingly, presumptive service connection as 
a "chronic disease" is not warranted.  38 C.F.R. 
§ 3.309(a).  Additionally, abdominal aortic aneurysm, or 
residuals thereof, is not listed as a disease specific to 
former prisoners of war that may be presumed service 
connected.  38 C.F.R. § 3.309(c).  Based on the foregoing, 
the Board finds that service connection for the veteran's 
abdominal aortic aneurysm or any residuals of the abdominal 
aortic aneurysm is not warranted.  38 C.F.R. §§  3.307, 
3.309.  

The clinical medical evidence does not establish a link 
between the veteran's present residuals of an abdominal 
aortic aneurysm and his active military service to include 
his time as a POW.  On the contrary, after a thorough 
cardiovascular examination conducted in July 1999, that 
included a review of the veteran's service and post-service 
medical history, a VA physician opined that the veteran's 
abdominal aortic aneurysm had no correlation to his POW 
experience.  

In support of his claim, the veteran submitted a May 1993 DAV 
Magazine article that discussed a theory maintaining that 
starvation such as was experienced by POWs could predispose a 
person to an abdominal aortic aneurysm.  This article makes 
references to a particular VA research study.  However, in 
June 2001, a VA physician obtained a copy of the ADAM 
research study and reviewed the veteran's claims folder in 
order to determine whether the veteran's abdominal aortic 
aneurysm was etiologically related to the veteran's 
internment as a POW.  The physician noted that no 
relationship was mentioned in the ADAM study between 
abdominal aortic aneurysms and starvation and lack of 
essential foods, vitamins, and minerals.  The examining 
determined that the veteran's abdominal aortic aneurysm was 
most likely due to atherosclerosis.  

The Board notes that the DAV article was published before the 
findings of the ADAM study were published in 1997.  The study 
indicates that data was collected and October 1992 through 
March 1995.  Thus, the Board finds the June 2001 opinion more 
probative as it relies on the completed study.  Likewise, as 
the VA physician reviewed the complete ADAM study and 
rendered an opinion specific to the veteran's history, the 
Board finds that the June 2001 medical opinion is more 
probative in the present case than the 1993 magazine article 
that mentions that a relationship may be possible.  

The Board notes the veteran's contentions that his abdominal 
aortic aneurysm resulted from starvation and lack of proper 
nutrition while a POW.  However, in the absence of evidence 
indicating that the veteran has the medical knowledge or 
training requisite for the rendering of clinical opinions, 
the Board must find that his contentions with regard to the 
etiology of any current abdominal aortic aneurysm disability 
to be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The Board, having thoroughly reviewed the claims file, finds 
as a matter of fact that the preponderance of the evidence 
demonstrates that the veteran's abdominal aortic aneurysm did 
not begin in service and is not related to his active 
service, to include his internment as a POW.  Likewise, the 
Board finds that the evidence does not show that this 
disability can be presumed to be service-connected.  As the 
preponderance of the evidence is against service connection 
for an abdominal aortic aneurysm, or residuals thereof, the 
benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) 
is not for application.  See Ortiz v. Principi, 274 F. 3d 
1361, 1365 (Fed. Cir. 2001) (holding that the benefit-of-
doubt rule does not apply when the Board has found that a 
preponderance of the evidence is against the claim).  In this 
case, for the reasons and bases discussed above, a reasonable 
doubt does not exist regarding the origin of the veteran's 
abdominal aortic aneurysm.  
 
Therefore, based on the discussion above, the Board must also 
find that the criteria for entitlement to service connection 
for an abdominal aortic aneurysm, or residuals thereof, are 
not met.  Therefore, the veteran's claim is denied.  
38 U.S.C.A. §§ 1110, 1111, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2001).


ORDER

Service connection for an abdominal aortic aneurysm, or 
residuals thereof, is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

